DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-17 and 19-20 have been examined.
Claims 6 and 18 have been cancelled.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-5, 7-17 and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding the rejections under 35 U.S.C. 112(a) and 112(b) of the limitations directed to the “client devices of a plurality of users of the network system” and the “level of similarity”, the “level of similarity” limitations have been deleted, and it has been determined by the Examiner that the disclosure supports receiving signatures from “client devices of a plurality of users of the network system”, and as evidence the Examiner points to the Applicant’s 12/09/2021 arguments, which recite “The signatures are not necessarily received directly from the client devices and may be retrieved from a signature data store. For example, paragraph [0025] states that the "client device 110 provides the detected signatures of short-range transmission to the network system 100, which stores the detected signatures as reference signatures in the signature data store 225."”, which shows that the disclosed invention supports receiving signatures from 
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Said (2017/0307719), Sidhu et al. (9,429,657) and Shin et al. (9,696,165), and prior art found in an updated search is Rademaker (2016/0247113).
While the prior art of record teaches various portions of the claimed invention, the prior art taken either alone or in combination fails to teach or render obvious all claimed limitations take as a whole, and fail to properly provide a motivation to combine the prior art in order to teach the amended limitations. Specifically, while Said teaches using beacon signatures to provide route instructions, Sidhu et al. teaches the use of signatures of devices of a plurality of users, and Shin et al. teaches instructions to return to a path if a user deviates from the path, the prior art does not teach the limitations directed to “determining a provider of the network system to provide transportation service to the user from a pickup location to a destination location; determining, using the one or more processors, a route for travel by the user from the current location to [[a]] the pickup location to start the transportation service”. While these limitations appear to be directed to well known concepts in the art, the Examiner could not find a motivation in the prior art to combine all of the prior art of record with additional prior art to teach these newly added limitations. Regarding these amendments, prior art Rademaker (2016/0247113) found in an updated search teaches providing instructions to a customer to direct the customer to a pickup location, where a customer may arrange for a pickup using a pickup management system (Rademaker; see P[0019] and P[0038]), however, Rademaker is not concerned in any .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662